Citation Nr: 1702820	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for interstitial lung disease, diagnosed as early asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When this matter was last before the Board in February 2016, it was remanded to the RO for additional development.  During the course of that development the Veteran perfected an appeal as to the claim for entitlement to service connection for ischemic heart disease.  However, in his September 2016 substantive appeal, the Veteran requested a videoconference hearing before a Board member.  The Veteran is awaiting his videoconference hearing date.  Therefore, the Board will not address this issue, as it is not ready for adjudication. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board remanded the matter for, amongst other things, a VA examination which provided a current assessment of the Veteran's interstitial lung disease, diagnosed as early asbestosis.  In its remand instructions, the Board directed the examiner that"[a]ll necessary tests and studies are to be performed, including pulmonary function tests.  It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV- 1/FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardio-respiratory limitation).  The Board further noted that, "[i]t is specifically noted that post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why."  38 C.F.R. § 4.96 (d)(4) (2016).  

Subsequent to the remand, the Veteran was afforded a VA respiratory examination in June 2016 where the examiner noted the Veteran's diagnosis of asbestosis.  The Veteran denied the use of oral or parenteral corticosteroid medications; but endorsed the use of intermittent inhalational bronchodilator therapy.  PFT results revealed pre-bronchodilator scores of 80 percent predicted Forced Vital Capacity (FVC); 87 percent predicted Forced Expiratory Volume in One Second (FEV-1); 108 percent for the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); and 64 percent predicted Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath (DLCO (SB)).  The post-bronchodilator scores listed were 85 percent predicted for FVC; 93 percent predicted for FEV-1; and 108 percent FEV-1/FVC.  Post-bronchodilator results for DLCO were not provided.  The examiner noted that the test which more accurately reflected the Veteran's level of disability was the FEV-1/ FVC.  The examiner also noted that the maximum exercise capacity or the maximum oxygen consumption with cardio-respiratory limitations tests were not conducted at the Detroit VA.  

The Veteran's asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6833 for Interstitial Lung Diseases which uses the FVC, DLCO SB, and maximum exercise capacity testing results for rating purposes.  Post-bronchodilator studies are required when pulmonary function tests are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96 (d)(5).

Here, the examiner stated that the maximum exercise capacity or the maximum oxygen consumption with cardio-respiratory limitations tests were not conducted at the Detroit VA.  38 C.F.R. § 4.96 (d)(i) permits rating of the Veteran's disability based on alternative criteria if those test results are not available.  However, the examiner did not provide post-bronchodilator testing results for the DLCO SB.  Rather, the examiner gave post- bronchodilator results for FVC, FEV-1, and FEV-1/FVC and stated that the test which most accurately reflected the Veteran's disability level was the FEV-1/FVC test.  However, the Veteran's asbestosis is not rated based on the test the examiner states is the most accurate representation of the Veteran's asbestosis.  Further, the examiner's omission of the Veteran's post-bronchodilator testing results, without explaining why the results were omitted, are in contravention of the Board's remand directives to provide post bronchodilator results.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  The Veteran's pre-bronchodilator results for DLCO SB (64 percent) potentially would make him eligible for a higher rating.  (The General Rating Formula for Interstitial Lung Disease provides that a 30 percent rating is warranted where the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.)  It is unclear if his post-DLCO SB would as well.  Therefore, on remand, the Veteran should be afforded another VA examination which provides post bronchodilator results for the FVC and DLB SB tests.  The RO should also inquire as to whether the exercise capacity test is available (on a fee basis or at another close VA medical center) since the June 2016 examiner stated that the test is not conducted at the Detroit VA.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected lung disability.  The AOJ should inquire as to whether an examination on fee basis or at a VA medical center other than the Detroit VA is available/appropriate since the June 2016 examiner stated that the Detroit VA does not conduct maximum exercise capacity or maximum oxygen consumption with cardio-respiratory limitation testing (both tests used in the rating of asbestosis).  The electronic claims folder must be made available and reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's asbestosis should be reported in detail (including all information for rating this disability under 38 C.F.R. § 4.97, Diagnostic Code 6833).  All necessary tests and studies are to be performed, including pulmonary function tests.  

It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV- 1/FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardio-respiratory limitation).  It is specifically noted that post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4) (2016).  

2.  Thereafter, ensure that the examination report complies with the remand directives set forth above.   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




